 



Exhibit 10.11
Amendment dated July 19th, 2005 to the Agreement dated March 29, 2005 regarding
Protocol Number 03-CoFactor, for Services provided by Pharm-Olam International
Ltd. to Adventrx
     In compliance with Section 25.3 of the Agreement, both Adventrx
Pharmaceuticals, Inc., and Pharm-Olam International Ltd., agree that the
following provisions are binding amendments to that Agreement:
     Section 4.9. As part of its monitoring duties outlined in Schedule 2 to
this Agreement, Pharm-Olam will visit each clinical site no less than once a
month. Pharm-Olam’s reporting regarding the monitoring visit shall be provided
to Adventrx no later than three weeks from the site visit. Request for payment
due Pharm-Olam regarding monitoring visits and associated expenses shall not be
made until Adventrx received the above noted reporting.
     Section 6.2. All supporting documentation evidencing payments due under
Schedule 3 shall be in English, or shall include an accurate English translation
summary, and be attached to requests for payment of invoices.
     Section 6.2.1. Receipts and other documentation evidencing amounts due from
Adventrx as outlined in the ‘Estimated Pass Through Costs” table in Schedule 3
must be submitted to Adventrx within 75 days of occurrence of the cost eligible
for payment.
SIGNED by /s/ John Hovre

For and on behalf of Pharm-Olam International Ltd., in the presence of:
Witness: Shari Milligan [print]
Signature: /s/ Shari Milligan
Name: Shari Milligan
Occupation: Executive Administrator
Address: 450 N. Sam Houston Pkwy.
Suite 250
Houston, TX 77060

 



--------------------------------------------------------------------------------



 



SIGNED by /s/ Carrie Carlander
For and on behalf of Adventrx Pharmaceuticals, Inc.,
in the presence of:
Witness: Beth Marion [print]
Signature: /s/ Beth Marion
Name: Beth Marion
Occupation: Office Manager
Address: 6725 Mesa Ridge Rd #100
San Diego, CA 92121

 